PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/124,298
Filing Date: 7 Sep 2016
Appellant(s): WHITING et al.



__________________
Xiaoyan Wang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102

Claim(s) 1-7, & 10-16 is/are rejected under 35 U.S.C. 102(al) over Plattner et al. (US 20090107498).
Regarding claim 1, Plattner discloses a respiratory therapy system (para 41) comprising: a flow generator (generator, para 262) adapted to provide pressurized gases to a patient (ventilation, pressure profiles, para 40), a sensor ([0038] lines 1-10) adapted to measure at least one characteristic capable of being used to determine one or more traits of a sleep-disordered breathing event (SDBE) of the patient ([0057] last 10 lines), and a hardware controller ([0248] lines 1-5, [0265] lines 1-3) configured to: receive the at least one characteristic measured by the sensor([0049] lines 1-5), determine the one or more traits of the SDBE of the patient by analyzing the at least one characteristic ([0102] lines 1-5, [0105]-[0109] discloses determining snoring, flattening, etc.) ,repeatedly adjust a pressure window setting (upper and lower pressure limit) comprising a minimum pressure limit and a maximum pressure limit ([0071] lines 1-9, [0072]lines 1-9 disclose adjusting the limit pressure rulesets and [0077] lines 1-10 disclose intelligent modifications for the adjustments as repeatedly) in response to a pressure delivered during the course of  one of the more previous therapy sessions ([0234] lines 1-5, [0296] lines 1-
Regarding claim 2, Plattner further discloses the characteristics capable of being used to determine the one or more traits of the SDBE include one or more of the following: gas pressure, gas flow, sound, flow generator current, flow generator speed, flow generator motor torque, motion, tidal volume, heart rate, lung volume, EEG signal, breath composition, blood oxygen concentration, or blood C02concentration. (Measured quantities such as respiratory flow, para 18; C02, para 42).
Regarding claim 3, Plattner further discloses the traits of the SDBE include one or more of the following: presence of the SDBE, absence of the SDBE, type of the SDBE, severity of the SDBE, length of the SDBE, and latency of the SDBE. (Sleep, apnea para 57, recording of events [42 days] 140).
Regarding claim 4, Plattner further discloses the controller is configured to make a decision to maintain or adjust the minimum pressure limit or the maximum pressure limit on an 
Regarding claim 5, Plattner further discloses the hardware controller is configured to repeatedly adjust the pressure window in response to the pressure delivered during only the course of the current therapy session. (Current pressure parameters are compared with historical data using apparatus software, para 42. Para 43 discloses the device generates a recommendation for ventilation after getting current pressure signals and processing the information).
Regarding claim 6, Plattner further discloses the hardware controller is configured to repeatedly adjust the pressure window in response to the pressure delivered during only the course of the one or more previous therapy sessions. (Current pressure parameters are compared with historical data using apparatus software, para 42. Para 43 discloses the device generates a recommendation for ventilation after getting current pressure signals and processing the information).
Regarding claim 7, Plattner further discloses the hardware controller is configured to repeatedly adjust the pressure window in response to the pressure delivered during the course of both the current therapy session and one or more previous therapy sessions. (Current pressure parameters are compared with historical data using apparatus software, para 42. Para 43 discloses the device generates a recommendation for ventilation after getting current pressure signals and processing the information).
Regarding claim 10, Plattner further discloses the hardware controller is configured to record the pressure delivered at or below which the patient spent a percentage of time over the course of the one or more previous therapy sessions (Para 5 discloses a pressure percentile can be determined on the bases of the data recorded in the device and set itself for therapy.), and adjusts 
Regarding claim 11, Plattner further discloses the patient spends a time at the maximum pressure limit that is greater than or equal to a threshold percentage of time at the maximum pressure limit over the course of the one or more previous therapy sessions (Para 5 discloses a pressure percentile can be determined on the bases of the data recorded in the device and set itself for therapy.), the hardware controller is configured to increase the maximum pressure limit. (Para 71 discloses in the ruleset, obvious to one of ordinary skill in the art to be the ruleset for the fuzzy logic of the programmable unit, which can also be adjusted via interface, adjustments for ventilation including the period or various periods for the start and end of titration, delay times, initial pressure, upper and lower pressure limits, rate of pressure increase, and rules for the recommended titration pressure).
Regarding claim 12, Plattner further discloses the patient spends a time at the maximum pressure limit that is less than or equal to a threshold percentage of time at the maximum pressure limit over the course of one or more previous therapy sessions (Para 5 discloses a pressure percentile can be determined on the bases of the data recorded in the device and set itself for therapy.), the hardware controller is configured to decrease the maximum pressure limit. (Para 71 discloses in the ruleset, obvious to one of ordinary skill in the art to be the ruleset for the fuzzy logic of the programmable unit, which can also be adjusted via interface, 
Regarding claim 13, Plattner discloses when the patient experiences a number of increases in the pressure delivered (i.e. during titration, [0296] lines 1-5, [0307] lines 1-7, [0319] lines1-10) that is greater than a predetermined number (i.e. zero or more) over a predetermined period of time (titration period) when the pressure delivered (i.e. initial pressure)  is  at or near the minimum pressure limit ([0296] lines 1-7 and fig. 7 disclose the pressure is delivered near the low pressure limit), the hardware controller is configured to increase the minimum pressure limit ([0077] lines 1-15 disclose that after titration, if the new initial pressure increases above the previously set lower limit, the previously set lower limit is increased to the new initial pressure). (Para 319 discloses, according to fig 7, different pressures 8 are supplied to the patient during the time “t1” 9, depending on the weighted event indices 6 over a total time interval t 7. The rate of pressure increase 5 and minimum values for the time t1 9 can be adjusted. During t1, the applied pressure remains constant; the current event index is set back after each required pressure adjustment and is continuously recomputed during t1. If an event index limit 10 is reached, a pressure adjustment 11 is made).
Regarding claim 14, Plattner further discloses the respiratory system comprises an automatic positive airway pressure therapy system. (auto-CPAP, para 5).
Regarding claim 15, Plattner further discloses the minimum pressure limit or the maximum pressure limit is adjusted during a therapy session, (pressure adjustment, para 71).
Regarding claim 16, Plattner further discloses both the minimum pressure limit and the maximum pressure limit are adjusted during the therapy session, (pressure adjustment, para 71).
(2) Response to Argument
A. Independent Claim 1 is Patentable Over Plattner
1. Plattner Does not Disclose a Hardware Controller of a Respiratory Device Configured to “Repeatedly Adjust a Pressure Window Setting” “in response to a pressure delivered during the course of the current therapy session or one or more previous therapy sessions”
a. Paragraphs [0071] and [0072] of Plattner Disclose User-defined Modification of Control System Parameters
Appellant argues on page 8 last paragraph through page 11 1st paragraph that Plattner does not disclose adjusting a pressure window setting with the controller because the setting can only be changed manually.  Examiner respectfully disagrees. [0039] lines 1-3, [0040] lines 1-5, and [0041] lines 1-6 disclose that the device can operate such that the settings can be changed both manually and via automatic control by the processor ([0044] lines 1-6).  Thus, in the APAP therapy mode, [0234] lines 1-5 disclose that the limits can be set based on the average of the last night therapy pressure (as previous session) and  [0296] lines 1-7 disclose that in the auto titrate CPAP mode, the pressure limits are selected below the levels previously set for the patient (previous  session).  Thus, Plattner teaches this limitation as claimed.

b. Paragraph [0077] of Plattner Discloses a Pressure Limit Change by an
Intelligent Modification Based on a User-defined “Initial Pressure” Rather than Pressure Delivered During Therapy Sessions
Appellant argues on page 11 last paragraph through page 12 1st paragraph that the window is not adjusted in response to pressure delivered during the current therapy session. It is 

c. Paragraphs [0296] and [0319] of Plattner Do Not Disclose the Hardware Controller of the Respiratory Device Adjusting Pressure Limits
Appellant argues on page 12 last paragraph through page 14 last paragraph that the controller doe into repeatedly adjusted pressure.  Examiner respectfully disagrees.  Plattner discloses in [0319] lines 1-10 a titration process in which the pressure levels are adjusted to determine a new initial pressure level.  Plattner discloses in [0077] lines 1-20 that after the titration process and a new initial pressure level is determined, the lower limit setting is automatically increased to match the new initial pressure setting.  Similarly, if the titration process sets a higher lower pressure limit above the previous initial pressure limit, the previous initial pressure limit is automatically raised to match the new lower limit pressure setting.  Thus, 

d. Plattner Does Not Disclose Any Repeated Adjustment of the Pressure Window Setting “in Response to a Pressure Delivered During the Course of the Current Therapy Session or One or More Previous Therapy Sessions”
Appellant argues on page 15 last 2 paragraph through page 16 last paragraph that the Plattner does not disclose adjusting in response to a pressure delivered, and features are in different embodiments.  Examiner respectfully disagrees. Plattner discloses in [0039] lines 1-3, [0040] lines 1-5, and [0041] lines 1-6 that the device can operate such that the settings can be changed both manually and via automatic control by the processor ([0044] lines 1-6).  Thus, in the APAP therapy mode, [0234] lines 1-5 disclose that the limits can be set based on the average of the last night therapy pressure (as previous session) and  [0296] lines 1-7 disclose that in the auto titrate CPAP mode, the pressure limits are selected below the levels previously set for the patient (previous  session).  Thus, Plattner teaches this limitation as claimed.
 
2. The Final Office Action Fails to Show Plattner Discloses all Limitations of
Claim 1 Arranged or Combined as in the Claim
Appellant argues on page 17 1st paragraph through page 18 last paragraph that the rejection is based on parts taken from different embodiments.  Examiner respectfully disagrees.  Plattner teaches use in different modes ([0237] lines 1-10). Plattner discloses in [0039] lines 1-3, 

B.  Dependent Claims 2-7 and 10-16 are Patentable
No specific arguments have been presented by Appellant under this heading.  Thus, all arguments have been addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LaToya M Louis/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.